Citation Nr: 1706668	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-32 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to increased disability ratings for a cervical spine sprain, currently rated as 10 percent prior to June 11, 2012, and 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine sprain. 

3.  Entitlement to a disability rating in excess of 10 percent for posterior tibial tendonitis of the left ankle. 

4.  Entitlement to increased disability ratings for posterior tibial tendonitis of the right ankle, currently rated as 10 percent prior to July 2, 2012, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 2001 to June 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over the appeal.

In March 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a hearing; a copy of the informal conference report is associated with the claims file. 

In May 2010, the RO issued a Statement of the Case (SOC) increasing the disability rating for the service-connected lumbar spine sprain to 20 percent, retroactively effective October 24, 2007, the date of the Veteran's increased rating claim.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In July 2011, the Veteran testified during a videoconference Board hearing before the undersigned; a transcript of that hearing is of record.

In a May 2012 decision, the Board, in pertinent part, denied higher ratings for the service-connected posterior tibial tendonitis of the left and right ankles, and mild pes planovalgus deformity, left foot and status post lapidus arthrodesis of the first metatarsocuneiform joint with bunionectomy with chronic foot pain, and granted a higher rating of 50 percent for migraine headaches.  The Veteran appealed the entire decision to the United States Court of Appeals for Veterans Claims (Court).  The claims file, however, shows that all the foregoing issues were erroneously carried forward in a Supplemental SOC (SSOC) issued in February 2013.  Significantly, in a March 2013 rating decision, the Veteran's foot disabilities were reevaluated and awarded higher ratings with effective dates covering the period of appeal that was before the Board at the time of the May 2012 decision.  In the March 2013 rating decision, the Veteran's right ankle disability was also reevaluated and awarded a higher rating of 20 percent, retroactively effective from July 2, 2012.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39.  All these actions occurred while jurisdiction over these issues was with the Court.  See Court Order dated May 7, 2013; Joint Motion for Remand (JMR) dated April 17, 2013.  In an April 2013 JMR, the parties vacated and remanded the bilateral ankle issues only to the Board for further development and readjudication.

In May 2012, the Board also remanded, in pertinent part, the spine issues to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in March 2013, which increased the disability rating for the cervical spine sprain to 20 percent.  The 20 percent rating was made retroactively effective from June 11, 2012, the date of a VA examination.  The Veteran continued to appeal, requesting an even higher rating.  See AB, 6 Vet. App. at 38-39. 

In September 2013, the Board granted the Veteran entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  In September 2013, April 2014, May 2015, and May 2016 the Board again remanded all of the issues currently on appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

Cervical and lumbar spine sprain

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination reports, dated in April 2010 and June 2012, concerning the Veteran's cervical spine sprain and lumbar spine sprain include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  
Posterior tibial tendonitis of the bilateral ankles 

Similarly, the Board finds that a remand is required with regard to the Veteran's claims of entitlement to increased ratings for posterior tibial tendonitis of the bilateral ankles.  The Veteran was examined regarding her bilateral ankle disabilities in April 2010 and June 2012, but the range of motion joint testing was not performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a new examination to evaluate the severity of the service-connected cervical spine sprain.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the cervical spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule a new examination to evaluate the severity of the service-connected lumbar spine sprain.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine sprain results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  Schedule a new examination to evaluate the severity of the service-connected posterior tibial tendonitis of the bilateral ankles.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must describe to what extent, if any, the Veteran has any ankle pathology or reduced function in the left and right ankles, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected posterior tibial tendonitis of the bilateral ankles.  If so, each of those limitations should be set forth in detail.

The examiner must test the range of motion of the Veteran's ankles.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




